Per Curiam.
Our judgment in Willis v. Hill, 116 Ga. App. 848 (159 SE2d 145) having been reversed by the Supreme Court in Hill v. Willis, 224 Ga. 263 (161 SE2d 281), at the suggestion of defendants below we have considered Enumerations of error 6-7, 9-11, 13-15 and 18-21, which it is contended were not involved in the Supreme Court decision. We find no reversible error in any of these enumerations in the light of the opinion of the Supreme Court in this case, and our judgment is hereby vacated insofar as it conflicts with that of the Supreme Court, and the judgment of the trial court is

Affirmed.


Felton, C. J., Bell, P. J., Jordan, P. J., Hall, Eberhardt, Pannell, Deen, Quillian and Whitman, JJ., concur.